Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s response filed  on 4/14/2022
Claim 12 has been cancelled
Claims 1-11 and 13-28 have been submitted for examination
Claims  1-11 and 13-28 have been allowed
Allowable Subject Matter
1.	Claims 1-11 and 13-28  allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to semiconductor device includes first and second memory 
regions spaced apart from each other and a fail information storage region disposed between the first and second memory regions. A5 parity including error information on data is stored in a first parity region of the fail information storage region while a write operation is applied to the first memory region. The parity is stored in a second parity region of the fail information storage region while the write operation is applied to the second memory region. An error of the10 data is corrected by the parity stored in the first parity region while a read operation is applied to the first memory region. The error of the data is corrected by the parity stored in the second parity region while the read operation is applied to the second memory region. 

The prior art of record for example Sharon  teaches writing data to and reading data from memory devices and systems for writing and reading data are disclosed. In a particular embodiment, a method includes writing data bits a first time into a memory. Auxiliary parity bits are written in the memory, where the auxiliary parity bits are computed based on the data bits. Subsequent to writing the data bits a first time and writing the auxiliary parity bits, the data bits are written a second time into the memory. Writing the data bits the first time and writing the data bits the second time are directed to one or more storage elements at a common physical address in the memory. Subsequent to writing the data bits the second time, the auxiliary parity bits are discarded while maintaining the data bits in the memory.

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A semiconductor device comprising: a first memory region and a second memory region spaced apart from each other; and a fail information storage region disposed between the first and second memory regions, wherein a parity including error information on data is stored in a first parity region of the fail information storage region while a write operation is applied to the first memory region, wherein the parity is stored in a second parity region of the fail information storage region while the write operation is applied to the second memory region, wherein an error of the data is corrected by the parity stored in the first parity region while a read operation is applied to the first memory region, and wherein the error of the data is corrected by the parity stored in the second parity region while the read operation is applied to the second memory region.”.
	Claims 2-10 depend from claim 1, are also allowable.
	Claim 11 is allowable for the same reasons as per Claim 1.
	Claims 13-28 depend from claim 11, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112